OPINION — AG — QUESTION: IS THERE ANY PROVISIONS OF LAW FOR THE ENFORCEMENT OF 62 O.S.H. 310.1 AND 62 O.S.H. 310.2, WHERE THE PURCHASE OR CONTACT INVOLVED WAS NOT, AND IS NOT, IN EXCESS OF AN APPROPRIATION AVAILABLE FOR SUCH PURPOSE, BUT THE PURCHASE ORDER OR CONTRACT WAS NOT SUBMITTED, IN QUADRUPLICATE, TO THE OFFICER CHARGED WITH KEEPING THE APPROPRIATION AND EXPENDITURE RECORDS OF THE COUNTY OF MUNICIPALITY (CITIES) INVOLVED, FOR ENTRY UPON AN ENCUMBRANCE AGAINST AN APPROPRIATION OR APPROPRIATIONS AND AS TO THE UNENCUMBERED BALANCE REMAINING IN SUCH APPROPRIATION OR IS NOT SUPPORTED BY THE ORIGINAL PURCHASE ORDER OR CONTRACT PROPERLY CERTIFIED, AS PROVIDED FOR IN 62 O.S.H. 310.1 AND 62 O.S.H. 310.2 ? — ** SEE OPINION ** CITE: 62 O.S.H. 303, 62 O.S.H. 372, OPINION NO. MARCH 3, 1948 — RIVES, 62 O.S.H. 310.7, 74 O.S.H. 18(B) (JAMES C. HARKIN)